Citation Nr: 0126684	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  94-46 817	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to payment or reimbursement for services provided 
by the Antioch Ambulance Service on February 11, 1998, and 
August 7, 1998.  

(Entitlement to an increased rating for chronic low back 
syndrome with degenerative joint disease, currently rated as 
40 percent disabling, is the subject of a separate action 
under the same docket number.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Fiscal Service for 
the Department of Veterans Affairs (VA) Northern California 
Health Care System, the Agency of Original Jurisdiction 
(AOJ), that denied payment for services provided by the 
Antioch Ambulance Service on February 11, 1998, and August 7, 
1998.  


FINDINGS OF FACT

1.  At all time material to this appeal, service connection 
was in effect only for chronic low back syndrome with 
degenerative joint disease, rated as 40 percent disabling.  

2.  It is not shown that the veteran received prior 
authorization from VA for the services provided by the 
Antioch Ambulance Service on February 11, 1998, and August 7, 
1998.  

3.  It is not shown that the ambulance services provided on 
February 11, 1998, and August 7, 1998, were rendered in 
emergency situations, nor is it shown that these services 
were rendered pursuant to treatment for a service-connected 
disability or for nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability.  

4.  It is not shown that the veteran had a total disability 
permanent in nature resulting from a service-connected 
disability or is participating in a rehabilitation program 
under chapter 31 of title 38, United States Code.  



CONCLUSION OF LAW

Payment or reimbursement for services provided by the Antioch 
Ambulance Service on February 11, 1998, and August 7, 1998, 
is not warranted.  38 U.S.C.A. §§ 111, 1701, 1703, 1728 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 17.52, 17.120, 17.143 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In her substantive appeal, the veteran argued that on 
February 9, 1998, she was transferred to the coronary care 
unit of David Grant Medical Center (DGMC), Travis Air Force 
Base, California, from urgent care at the Martinez, 
California, VA facility in accordance with the request of a 
physician at that facility.  After her admission to the 
coronary care unit, her heart condition was stabilized, and 
she was transferred to a ward for stabilization of her 
diabetic condition.  She was discharged from the private 
hospital on February 11, 1998, under the assumption that her 
diabetes was stable, but on the way to her residence, she had 
diabetic problems.  She claims that the ambulance attendant 
asked the ambulance driver to stop at the Martinez VA 
outpatient clinic but that he refused.  She said that the 
attendant stated at that time that her diabetes was out of 
control.  

The veteran relates that upon her arrival at home, her 
diabetic condition worsened, and her nurse was not there.  In 
her statement of January 8, 1999, the veteran reported that 
the ambulance had to pass the VA facility and that after 
condition worsened, she was taken by the same ambulance from 
her home in Pittsburg, California, to Delta Memorial 
Hospital, Antioch, California, in accordance with VA 
instructions.  After her condition was stabilized, she was 
taken home in a different ambulance and was charged for two 
separate dispatches rather than for a delay in route.  The 
veteran contended that the ambulance trip was authorized by 
VA and that the whole trip in fact constituted a delay en 
route.  

With respect to the incident of August 7, 1998, the veteran 
contends in her substantive appeal that there was an accident 
at the end of the street on which she lived that caused a 
power outage.  She said that her VA physician had indicated 
that if her electrical power to her home was off more than an 
hour, she was required to go to the nearest emergency room 
for stabilization.  If the emergency room physician deemed it 
necessary for her to be stabilized at the nearest VA 
facility, this was to be done.  Otherwise, she was to be 
transported home by ambulance.  This, she claims, was the 
situation that occurred on August 7.  

She maintains that her nurse was instructed by the nurse's 
boss to call VA, and that a VA physician authorized her nurse 
to call 911 for transport to the nearest hospital emergency 
room.  The veteran said that this was due to her pulmonary 
and cardiac conditions.  She said that after she was 
stabilized, the emergency room doctor at Delta Memorial 
Hospital called the ambulance and she was transported home 
and stabilized by the ambulance attendants.  She said that 
Home Health Plus was then called, and a nurse came out that 
night and the following day.  In her statement of January 8, 
1999, she said that Delta Memorial Hospital is the nearest 
medical facility.  She said that under emergency situations, 
she must be transported by ambulance due to life-support 
requirements.  

In cases such as the present, two avenues for payment must be 
explored:  First, whether the services for which payment is 
sought are pre-authorized by VA; and secondly, whether the 
veteran is eligible for payment or reimbursement for services 
not previously authorized.  See Hennessey v. Brown, 7 Vet. 
App. 143 (1994).  For the reasons that follow, the Board 
finds that the veteran's claim is without merit under either 
approach and must be denied.

Under the provisions of 38 C.F.R. § 17.52(a), VA may contract 
with non-VA facilities for care in accordance with the 
provisions of this section when VA facilities or other 
government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required.  When demand is only for 
infrequent use, individual authorizations may be used.  Id.  

Normally, however, such care in public or private facilities 
will only be authorized, whether under a contract or an 
individual authorization, under the specific circumstances 
delineated in 38 C.F.R. § 17.52(a).  As pertinent to this 
appeal, these circumstances include:  

Hospital care or medical services for the 
treatment of medical emergencies which 
pose a serious threat to the life or 
health of a veteran which developed 
during authorized travel to the hospital, 
or during authorized travel after 
hospital discharge preventing completion 
of travel to the originally designated 
point of return (and this will encompass 
any other medical services necessitated 
by the emergency, including extra 
ambulance or other transportation which 
may also be furnished at VA expense.  

38 C.F.R. § 17.52(a)(8).  

Under 38 U.S.C.A. § 1701(5)(A)(ii), the term "hospital 
care" includes medical services rendered in the course of 
the hospitalization of any veteran, and travel and incidental 
expenses pursuant to the provisions of 38 U.S.C.A. § 111.  
Under 38 U.S.C.A. § 1701(6), the term "medical services" 
includes travel and incidental expenses pursuant to the 
provisions of 38 U.S.C.A. § 111.  

Under the provisions of 38 U.S.C.A. § 111(b)(3), however, VA 
may not make payments for travel performed by a special mode 
of travel unless (i) the travel by such mode was medically 
required and was authorized by VA before the travel began, or 
(ii) the travel by such mode was in connection with a medical 
emergency of such a nature that the delay incident to 
obtaining authorization from VA to use that mode of travel 
would have been hazardous to the person's life or health.  
Special mode of transportation is defined in the implementing 
regulation as including an ambulance.  38 C.F.R. § 
17.143(c)(2).  

The law in this area seems confused.  The provisions of 
38 C.F.R. § 17.52(a) seem to suggest that a medical emergency 
must be present for medical services such as travel by 
ambulance may be authorized in advance, while the provisions 
of 38 U.S.C.A. § 111(b)(3) suggest that either the ambulance 
service must have been authorized in advance or must have 
been in connection with a medical emergency as defined in the 
statute.  

In any case, however, the veteran does not prevail.  Although 
she maintains that on both occasions-February 11 and August 
7, 1998-pre-authorization had been obtained from her treating 
physicians, the AOJ contacted the Travel Section of the VA 
outpatient clinic at Martinez and found that no authorization 
was shown for her transportation from DGMC to the Delta 
Memorial Hospital on February 11, 1998.  In addition, the 
reviewing clinician found that the services rendered by 
Antioch Ambulance Company on February 11, 1998, were non-
emergent.  With respect to the incident of August 7, 1998, 
the record does not demonstrate that her transportation to 
her residence by ambulance from Delta Memorial Hospital was 
approved in advance by VA, nor was her condition at that time 
shown to be an emergency.  

Thus, there is no persuasive showing that VA authorized in 
advance the service by ambulance that the veteran claims on 
the days she claims, nor is there persuasive evidence that a 
medical emergency as defined by law was present.  

However, unauthorized expenditures may be paid or reimbursed 
in accordance with 38 C.F.R. § 17.120.  Payment may be made 
under the following circumstances:  

(a)  For veterans with service
[-]connected disabilities.  Care or 
services not previously authorized were 
rendered to a veteran in need of such 
care or services:  
(1)  For an adjudicated service-
connected disability;
(2)  For nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability;
(3)  For any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability ...;
(4)  For any illness, injury or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C. ch. 31 and who is medically 
determined to be in need of hospital 
care or medical services for any of 
the reasons enumerated in 
§ 17.48(j); and
(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and
(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.  

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728 (to the same 
effect).  

It is clear from a reading of 38 C.F.R. § 17.120 that each of 
the three criteria must be met before payment or 
reimbursement is made.  In the veteran's case, the Board must 
therefore consider whether any of the criteria were not met.  
As indicated above, there is no persuasive showing that a 
medical emergency was shown at the time the ambulance service 
was employed on February 11 and August 7, 1998.  Moreover, 
the veteran admits that the treatment she sought on the dates 
in question was for conditions having nothing to do with her 
service-connected low back disorder.  She has presented no 
evidence, and the record reveals none, that the treatment was 
for nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability.  She is not shown to have a total disability 
permanent in nature resulting from a service-connected 
disability, nor is shown to be participating in program of 
vocational rehabilitation under chapter 31 of title 38 of the 
United States Code.  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim of entitlement to 
payment or reimbursement for services provided by the Antioch 
Ambulance Service on February 11, 1998, and August 7, 1998, 
is denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001).   

Veterans Claims Assistance Act of 2000

In so deciding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, which became effective during 
the pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-2000 (all of 
the Act's provisions apply to claims filed before the 
effective date of the Act but not final as of that date); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (codified as amended 
at 38 U.S.C. §§ 5102 and 5103).  The veteran and her 
representative were notified in the statement of the case of 
the provisions of law applicable in this case, of the 
evidence relied on by the AOJ, and of the reasoning used by 
the AOJ in denying her claim.  

The Board observes that the record in this case presents two 
different perspectives on the operative facts that further 
factual development of the record would do little to alter.  
The veteran asserts that she had pre-authorization and 
medical emergencies on the two occasions when the private 
ambulance service was used.  The AOJ found that pre-
authorization was not given, while the reviewing clinician 
found that emergent circumstances were not demonstrated on 
either occasion.  The Board concludes that in the 
circumstances of this case, there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating her claim.  See 38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2001); cf. Dela Cruz v. Principi, No. 99-158 
(U.S. Vet. App. Aug. 21, 2001) (VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation).  

The Board is further of the opinion that the Veterans 
Millenium Health Care and Benefits Act, Pub. L. No. 106-117, 
§ 111, 113 Stat. 1545, 1553-56 (1999) (now codified at 
38 U.S.C.A. § 1725 (West Supp. 2001)), is inapplicable to 
this appeal because it did not take effect until May 2000, 
long after the services were provided that became the subject 
of this appeal.  See Pub. L. No. 106-117, § 111(c), 113 Stat. 
1556.  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

Payment or reimbursement for services provided by the Antioch 
Ambulance Service on February 11, 1998, and August 7, 1998, 
is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

